ORDER

PER CURIAM.
Larry Rice, Michael Husmann and DF Ingredients, Inc. appeal from the trial court’s judgment of contempt in favor of Interfood, Inc., Waltepco Holding Company, Waltepco Realestate, Inc., Tepco B.V. and F.C.G.M. van Stipdonk. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error in entering the contempt judgment. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for them use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).